                                  1
                                                                    UNITED STATES DISTRICT COURT
                                                                   CENTRAL DISTRICT OF CALIFORNIA          JS-6
                                  2

                                  3

                                  4
                                                                                                        OCT 30, 2018

                                  5      Jerome Carullo Sablan; Rona                                        BH

                                  6            Sablan,
                                                                                 LACV 17-9307-VAP (Ex)
                                  7                          Plaintiffs,
                                                            v.                     Judgment
                                  8

                                  9      Kirstjen Nielson, etc., et al,

                                 10            Defendants.
Central District of California
United States District Court




                                 11

                                 12      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13      Pursuant to the Court’s Order Granting Defendants’ Motion for Summary
                                 14   Judgment and Denying Plaintiff’s Motion for Summary Judgment, IT IS
                                 15   ORDERED AND ADJUDGED that judgment be entered in favor of
                                 16   Defendants on all claims.
                                 17

                                 18      IT IS SO ORDERED.
                                 19

                                 20   Dated:     10/30/18
                                 21
                                                                                        Virginia A. Phillips
                                                                                 Chief United States District Judge
                                 22

                                 23

                                 24

                                 25

                                 26




                                                                             1
